United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                                                            December 11, 2006
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk


                                06-40564
                            Summary Calendar



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                  v.

     GREGORY ADAM GEORGE,

                                         Defendant-Appellant.



         Appeal from the United States District Court for the
             Eastern District of Texas, Beaumont Division
                            No. 1:05-CR-97




Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Gregory Adam George has moved for

leave to withdraw from this appeal and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     George has

not filed a response.

     Our independent review of the brief and the record discloses



     *
       Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
no nonfrivolous issue for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED.   Counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.

R. 42.2.




                                2